Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 2/7/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 10/21/2020.
Claim(s) 1-25 are pending for examination. Claim(s) 1, 8, 12, 17, 20 is/are independent claim(s).

Examiners Interpretation of Claim(s) 1-11: 
Claim(s) 1 and 8 is/are interpreted as being statutory. For purposes of USC 101, the examiner has regarded the “computer readable storage medium” as not including transmission media, as disclaimed in applicant’s specification ¶ [0095].

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “numerical value” of Claims 1, 12, 20.  
The Specification recites “number” and “value” in different contexts, but not “numerical value”.
The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick; James E. et al. US Pub. No. 2017/0132227 (Bostick) in view of Anders; Kelley L. et al. US Pub. No. US 20180203842 (Anders) in view of Maheshwari; Paridhi et al. US Pub. No. 2021/0248323 (Maheshwari).

Claim 1: 
	Bostick teaches: 
A computer program product for determining an order in which to present documents to a user, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations [¶ 0014] (when performing a web search, the user's determined knowledge level can be used as a factor in ranking the search results) [¶ 0015] (storage medium), the operations comprising:
… 
determining a comprehensibility score of the document as a function of the determined familiarity scores for the taxonomy topics in the document [¶ 0005, 34, 44, 52-53] (knowledge level of the user for a topic, user's knowledge level is determined for a particular search topic) [¶ 0034, 37-39, 47-48, 62] (determine the expertise level for a web page, or how difficult or advanced the web page is, P1, P2, P3 have a beginner expertise level, web page P4 has an intermediate expertise level, and web pages P5, P6, P7 have an advanced expertise level); and
using the comprehensibility score for the document to determine an order in which to present the document to the user with a group of documents [¶ 0003-05, 12, 14, 45-48, 53, 65] (search results adjusts the rank of certain search results based on the determined knowledge level of the user and the determined expertise level of the web pages in the search results).
	
	Bostick does not use all the same terminology as the claims and different elements of Bostick are in different embodiments, however It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the terminology is equivalent and to combine embodiments. 

Bostick fails to teach, but Anders teaches:
… providing user information having familiarity scores, comprising numerical values, for taxonomy topics indicating user familiarity with the taxonomy topics [¶ 0029] (documents can be checked for reading statistics/metrics of the user, in order to establish the user's level of familiarity with certain topics) [¶ 0043] (determine the amount of overlap (or lack thereof) of content topic);
providing a document having sections of text associated with taxonomy topics [abstract, ¶ 0002, 31, 37-43, 61-62, 66-69] (parse document into content sections that are devoted to topics);
determining familiarity scores in the user information for the taxonomy topics associated with the sections of text in the document [¶ 0040-45] (formula to determine users familiarity with topic in a section of a document based on topics in other documents);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of presenting search results in Bostick and the method of search results in Anders, with a reasonable expectation of success. 
	The motivation for this combination would have been to provide the user with more relevant results [Anders: ¶ 0002].

Bostick, Anders teach, but Maheshwari also teaches:
	… providing a document having sections of text associated with taxonomy topics [¶ 0105-150] (fragment labeling system for portions of documents) …
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of presenting search results in Bostick and the method of search results in Anders and the method of identifying and labeling concepts in documents in Maheshwari, with a reasonable expectation of success. 
	The motivation for this combination would have been “providing an intelligent and improved technique for identifying concept labels for a text fragment” [Maheshwari: ¶ 0002, 94, 34, 164].

Claim 2: 
	Bostick teaches: 
The computer program product of claim 1, wherein the group of documents and the document for which the comprehensibility score is determined comprise a search result set of documents returned in response to a search request from the user, wherein the operations further comprise:
determining, for the documents in the group of documents, comprehensibility scores of the documents based on the sections of text in the documents associated with the taxonomy topics and the familiarity scores of the taxonomy topics associated with the sections of text [¶ 0034, 37-39, 47-48, 62] (determine the expertise level for a web page, or how difficult or advanced the web page is, P1, P2, P3 have a beginner expertise level, web page P4 has an intermediate expertise level, and web pages P5, P6, P7 have an advanced expertise level) [¶ 0005, 34, 44, 52-53] (knowledge level of the user for a topic, user's knowledge level is determined for a particular search topic).

Claim 3: 
	Bostick teaches: 
The computer program product of claim 2, wherein the using the comprehensibility score for the document to determine the order comprises:
sorting the group of documents by comprehensibility scores determined for the documents according to the order, wherein the order indicates documents having highest comprehensibility scores first, wherein documents having a higher comprehensibility score are determined more comprehensible to the user based on the familiarity scores than documents having a lower comprehensibility score [¶ 0051] (search results may be grouped according to the determined expertise level of the web pages. For example, the beginner expertise level web pages may be shown in a first group, the intermediate expertise level web pages may be shown together in a second group, and the advanced expertise level web pages may be shown together in a third group).

Claim 4: 
	Bostick teaches: 
The computer program product of claim 2, wherein the operations further comprise:
determining a domain of the search result set in a schema of taxonomy topics for different domains;
determining whether the familiarity scores for the determined domain are stored for the user, wherein the familiarity scores comprise the stored familiarity scores for the user in response to determining that familiarity scores are stored for the user [¶ 0005, 34, 44, 52-53] (knowledge level of the user for a topic, user's knowledge level is determined for a particular search topic); and
generating a user interface page including a list of the taxonomy topics for the determined domain and a field for each taxonomy topic in the list, wherein the user interface page is configured to receive user selected familiarity scores for the taxonomy topics in response to determining that familiarity scores for the domain are not stored for the user [¶ 0050] (user may provide input at the search result page to manually change their knowledge level to advanced).


Claim 5: 
	Bostick teaches: 
The computer program product of claim 1, wherein the comprehensibility score is further a function of text in the document not associated with the taxonomy topics, wherein text in the document not associated with the taxonomy topics is rated as fully comprehensible in the determining the comprehensibility score topics [¶ 0034, 37-39, 47-48, 62] (determine the expertise level for a web page, or how difficult or advanced the web page is, P1, P2, P3 have a beginner expertise level, web page P4 has an intermediate expertise level, and web pages P5, P6, P7 have an advanced expertise level).

Claim 6: 
	Anders teaches: 
	The computer program product of claim 1, wherein the taxonomy topics are part of a domain of a schema of taxonomy topics, wherein the document includes tagged taxonomy elements indicating taxonomy topics associated with sections of text in the document, wherein at least one taxonomy topic is associated with a plurality of sections of text in the document, and wherein a plurality of taxonomy topics are associated with at least one of the sections of text in the document [¶ 0025-94] (plurality of terms with plurality of topics).

Claim 7: 
	Anders teaches: 
The computer program product of claim 1, wherein the determining the comprehensibility score of the document as a function of the taxonomy topics and the familiarity scores comprises:
for each section of text of the sections of text in the document, determining a coverage of the section of text comprising an amount of text in the section of text as a percentage of total text in the document; and
calculating the comprehensibility score as a sum of: (i) a summation of a coverage of a section of text times a familiarity score of the section of text for all sections of text having a familiarity score and (ii) a percentage of text not associated with a taxonomy topic document [¶ 0025-94] (formula for the percent sum of total based on category familiarity) [¶ 0048-49, 58-59, 68] (summation of weighted values, percent of text) [¶ 0039-48, 55-57, 68] (percent coverage and percent familiarity score). 

Claim 8:  
Claim(s) 8 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 

Claim 9: 
	Maheshwari teaches: 
The computer program product of claim 8, wherein the document includes a hierarchy of tagged taxonomy elements for the sections of text including a first level tagged taxonomy element nesting a plurality of second level tagged taxonomy elements at a lower level in the hierarchy than the first level tagged taxonomy element, wherein each of the second level tagged taxonomy elements is associated with a section of text, wherein the determining the comprehensibility score comprises applying a familiarity score associated with the first level tagged taxonomy element to the sections of text  associated with the nested second level tagged taxonomy elements, and wherein the familiarity score of each second level tagged taxonomy elements is applied to the section of text associated with the second level tagged taxonomy element document [¶ 0009, 38-39, 49, 61-62, 85-90] (nested or hierarchical topic category or taxonomy).

Claim 10: 
	Anders teaches: 
The computer program product of claim 8, wherein the determining the comprehensibility score as a function of the sections of text comprises:
for each section of text of the sections of text in the document, determining a coverage of the section of text comprising an amount of text in the section of text as a percentage of total text in the document; and
calculating the comprehensibility score as a summation of a coverage of a section of text times each of at least one familiarity score associated with the section of text for the sections of text document [¶ 0025-94] (formula for summation of section by plurality of terms with plurality of topics bases on familiarity scoring) [¶ 0048-49, 58-59, 68] (summation of weighted values, percent of text) [¶ 0039-48, 55-57, 68] (percent coverage and percent familiarity score).

Claim 11: 
	Anders teaches: 
The computer program product of claim 10, wherein the operations further comprise:
determining a coverage of unassociated text comprising a percentage of text not associated with any taxonomy topic and the total text in the document, wherein the summation further includes the coverage of unassociated text multiplied by a familiarity score for unassociated text document [¶ 0025-94] (unweighted sections are sections that are unassociated).

Claims 12-25:  
Claim(s) 8, 12, 17, 20 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim(s) 13, 21 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 14, 22 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 15, 23 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 16, 24 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 25 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7.
Claim(s) 18 is/are substantially similar to Claim 9 and are rejected using the same art and the same rationale as Claim 9. 
Claim(s) 19 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1:
	Spaulding; Kent et al. US 20170011039 teaches: score 0 to 1; hierarchy of the topic graph; overall expertise score for each topic can comprise a sum of the graph score for the topic and the proficiency score for the topic. 
Yang; Grant Chieh-Hsiang US 20090024605 teaches: score, hierarchy of the categories, 1 to 10; expert user wanted to vote a document as rated as four stars then with a multiple of 4, the final rating would be the average which is: (3+4*4) divided by 5=3.8 stars.; [0060] measurement of relevancy, percentage of the document related to category or topic with which it is associated; novice. 
Wang; Jun et al. US 20210073237 teaches: difficulty level estimation; [9951] indication of the user's technical understanding, which may either be provided by the user via a selection interface; beginner, novice. 
Breese; John S. et al. US 6006218 teaches: [abstract] ranking of the search results to give the user an opportunity to have the ranking of the search results accurately reflect the user's knowledge.
MITTAL; Manish et al. US 20210004420 teaches: [¶ 0030] optimizing ranking of search results at the global-level and then post-ranking at the user-level using a knowledge base as a personal profile.
DeLuca; Lisa Seacat et al. US 20180203933 teaches: [¶ 0040] tailored search results that are determined to be of interest to the user based on the level of expertise of the user, sum, novice. 
	
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov